Paul W. Browu, Acting 0. J.,
dissenting. This court, in Denison University v. Board of Tax Appeals (1965), 2 Ohio St. 2d 17, concluded that the amendment of Section 2 of .Article XII of the Ohio Constitution, effective in 1931, gave the General Assembly plenary power to determine exemptions from taxation.
R. C. 5709.12 legislatively exempts “real and tangible personal property belonging to institutions that is used exclusively for charitable purposes” and R. C. 5709.121(B) provides that real property and tangible personal property belonging to a charitable or educational institution shall be considered as used exclusively for charitable or public purposes by such institution when “ * * * made avail*206able under the direction or control of snch institution * * * for use in furtherance of or incidental to its charitable, educational, or public purposes and not with the view to profit.”
The effect of R, C. 5709.121(B) is that in instances in which the real or personal property as described is used in furtherance of or incidental to the institution’s charitable purpose and not with the view to profit, that property itself need not be used for an exclusively charitable purpose to be exempt from taxation. The holding of the Board of Tax Appeals was based upon its finding that the medical building is not “used exclusively for charitable purposes and hence is not entitled to an exemption.” Since R. C. 5709.121(B) makes such a finding immaterial, and since I conclude that the evidence requires a finding that the use of the offices herein described is “in furtherance of or incidental to its charitable, educational, or public purposes” of the ’White Cross Hospital Association and is not with a view to profit, I would reverse the Board of Tax Appeals.
Stephenson, J., concurs in the foregoing dissenting opinion.